542 Pa. 357 (1995)
667 A.2d 212
Mr. and Mrs. Conrad MOCK, Appellants,
v.
COMMONWEALTH of Pennsylvania, DEPARTMENT OF ENVIRONMENTAL RESOURCES.
Supreme Court of Pennsylvania.
Argued October 24, 1995.
Decided November 22, 1995.
John A. VanLuvanee, Doylestown, for Mr. & Mrs. Conrad Mock.
Ronald M. Agulnick, West Chester, amicus curiae National Assn. of Home Builders.
Louden L. Campbell, Harrisburg, for Builders Assn.
Martha Blasberg, Conshohocken, for Department of Environmental Resources.
Before NIX, C.J., and FLAHERTY, ZAPPALA, CAPPY, CASTILLE and MONTEMURO, JJ.

ORDER
PER CURIAM:
Order affirmed.
MONTEMURO, J., participates by designation as a senior judge as provided by Pa.R.J.A. 701(f).